file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm




                                                               No. 00-073

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 204N

                                                   IN THE MATTER OF THE

                                         PARENTAL RIGHTS TO BABY GIRL Y.

                             APPEAL FROM: District Court of the First Judicial District,

                                          In and for the County of Lewis and Clark,

                                     The Honorable Thomas Honzel, Judge presiding.


                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                              Julia Weddle Swingley, Attorney at Law, Helena, Montana

                                                            For Respondent:

                            William P. Driscoll; Gough, Shanahan, Johnson & Waterman,

                                                           Helena, Montana

                                              Submitted on Briefs: May 25, 2000

                                                       Decided: July 25, 2000

                                                                   Filed:

                                   __________________________________________

                                                                   Clerk




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm (1 of 5)3/29/2007 10:52:05 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm



Justice Karla M. Gray delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number, and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Brett Landon (Brett) appeals from the Findings of Fact, Conclusions of Law and Order
entered by the First Judicial District Court, Lewis and Clark County, which terminated his
parental rights to Baby Girl Y., and granted legal custody of Baby Girl Y. and exclusive
authority to consent to her adoption to Catholic Social Services for Montana, Inc. (CSSM).
We affirm.

¶3 The issue on appeal, as stated by Brett, is whether the District Court's decision to
terminate his parental rights to Baby Girl Y. was based on a correct interpretation of the
law and on findings of fact which were not clearly erroneous.

                                                          BACKGROUND

¶4 Baby Girl Y.'s natural parents are Ashlee Yeager (Ashlee) and Brett, both of whom
were patients at Warm Springs State Hospital (Warm Springs) when she was conceived.
Ashlee's pregnancy was high-risk because Baby Girl Y. had a serious medical problem
and Ashlee sought pregnancy counseling from Sister Marie Noel Bruch (Sister Noel) of
CSSM prior to giving birth on February 14, 1999. Ashlee told Sister Noel that she wanted
to relinquish her parental rights and, because she was afraid of Brett, wanted to relinquish
his rights without notifying him. Sister Noel advised her the baby could not be placed for
adoption so long as Brett retained legal rights to the child.

¶5 Sister Noel visited Brett at Warm Springs soon after Baby Girl Y.'s birth and advised
him of her medical conditions, which required major surgery four days after birth. Brett
said he wished to raise the baby. Sister Noel found Brett delusional in response to the
baby's plight and he repeatedly expressed interest in an ongoing relationship with Ashlee
and in their raising Baby Girl Y. together. On a subsequent visit, Sister Noel delivered
Brett a letter from Ashlee indicating she wanted no further or future relationship with him
and urging him to give up his rights to the baby.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm (2 of 5)3/29/2007 10:52:05 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm


¶6 Ashlee relinquished her parental rights to Baby Girl Y. on March 11, 1999. The
following month, Sister Noel took Baby Girl Y. to visit Brett at Warm Springs even
though he had not requested any visit or contact. He did not request any further visits or
contact with the child and none occurred. Brett's primary focus in subsequent
conversations with Sister Noel was on contacting and/or maintaining a relationship with
Ashlee.

¶7 CSSM petitioned for termination of Brett's parental rights and commencement of
adoption proceedings on April 29, 1999, and the District Court appointed counsel to
represent him. Brett was released from Warm Springs on May 27, 1999, and moved
immediately to Everett, Washington, where he found intermittent work through his labor
union. By the time of the October 4, 1999, hearing on CSSM's petition, Brett had neither
permanent employment nor a permanent residence.

¶8 Sister Noel and Brett testified at the hearing. The parties stipulated to taking the
deposition of Dr. Tatjana Caddell (Dr. Caddell), a staff psychiatrist at Warm Springs, and
the deposition was duly taken and filed as part of the record. The District Court
subsequently entered its Findings of Fact, Conclusions of Law and Order which
determined that Brett was not fit to assume legal and physical custody of Baby Girl Y. and
that failing to terminate his rights was not in her best interests and, indeed, would be
detrimental to her. The court terminated Brett's parental rights and gave CSSM custody of
Baby Girl Y. and exclusive authority to consent to her adoption. Brett appeals.

                                                 STANDARDS OF REVIEW

¶9 In reviewing a district court's decision to terminate parental rights, we determine
whether the court correctly interpreted the law and whether its findings of fact are clearly
erroneous. In re E.W., 1998 MT 135, ¶ 9, 289 Mont. 190, ¶ 9, 959 P.2d 951, ¶ 9 (citation
omitted). The court's decision is presumed to be correct. In re E.W., ¶ 14 (citations
omitted). Moreover, it is well settled that the appellant bears the burden of establishing
error. Matter of M.J.W., 1998 MT 142, ¶ 18, 289 Mont. 232, ¶ 18, 961 P.2d 105, ¶ 18
(citations omitted).

                                                            DISCUSSION

¶10 In terminating Brett's parental rights to Baby Girl Y., did the District Court err
in interpreting the law and were its findings of fact clearly erroneous?


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm (3 of 5)3/29/2007 10:52:05 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm


¶11 We address the subissues in Brett's sole issue on appeal in reverse order.

¶12 Having raised the question of whether the District Court's findings of fact are clearly
erroneous, Brett does not specifically challenge a single such finding. Instead, he merely
reiterates the evidence he presented on his own behalf which conflicted with, or
contradicted, that presented by CSSM through Sister Noel and Dr. Caddell. Our standard
of review regarding findings of fact is not whether the evidence before the trial court is in
conflict, however. Our standard is whether the court's findings are clearly erroneous, and
the first part of that test is whether substantial evidence supports the findings. See In re E.
W., ¶ 10 (citations omitted).

¶13 Here, the record reflects that the District Court's findings of fact are supported by
substantial evidence. Moreover, Brett advances no argument that the court
misapprehended the effect of the evidence or that, on this record, we should be left with a
definite and firm conviction that a mistake has occurred. See In re E.W., ¶ 10 (citations
omitted). We conclude that Brett has failed to meet his burden of establishing error in the
District Court's findings. See Matter of M.J.W., ¶ 18 (citations omitted).

¶14 Brett's statement of the issue also suggests that the District Court incorrectly
interpreted the law. Again, however, Brett's position in this regard remains essentially
undeveloped. While he cites to several statutes which he contends were incorrectly
applied, he presents no substantive legal analysis and fails to advance any authorities
which support his position, as required by Rule 23(a)(4), M.R.App.P. Therefore, we
conclude that Brett has failed to meet his burden of establishing legal error by the District
Court.

¶15 Affirmed.


                                                     /S/ KARLA M. GRAY

                                                               We concur:

                                                        /S/ J. A. TURNAGE

                                                /S/ TERRY N. TRIEWEILER

                                                         /S/ JIM REGNIER

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm (4 of 5)3/29/2007 10:52:05 AM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm




                                              /S/ W. WILLIAM LEAPHART




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-073%20Opinion.htm (5 of 5)3/29/2007 10:52:05 AM